Cullen, J.:
The respondent undoubtedly possessed the power of amotion, and the relator by becoming a member assented to the authority vested in the directors of the corporation by its by-laws to annul his membership for conduct which might, in the judgment of the directors, endanger the welfare or character of the club. “ But it by no means follows that a member may be arbitrarily suspended or expelled upon insufficient grounds.” (In re Haebler v. N. Y. Produce Exchange, 149 N. Y. 414.) The relator proposed one Siegel for membership in the association. Favorable action on his nomination being-delayed, the relator obtained from the business associates of Siegel certificates or statements as to his character and qualifications. He then sent a letter to the board of directors giving the statements and expressing the hope that he would be immediately advised of Siegel’s election as a member of the club.. The candidate was rejected. Thereupon the relator addressed a circular to the members stating the fact of such rejection and the relator’s letter to the *193bodrd of directors. He urged that the candidate would be a desirable member and that his rejection was unwise, and asked that a call for a special meeting of the members, under the provision of the by-laws, be issued. In this circular the relator stated that two black balls had rejected the candidate. Subsequently the relator was notified that the board-of directors had under consideration this circular and that he would be heard before the board, to give such explanation as he might make in justification of his action. The relator was heard and the board of directors annulled his membership. By the statute the board of directors are elected by the members of the association. By the by-laws of the corporation two black balls exclude a candidate. Also, by the by-laws, twenty-five members may call a special meeting, and a special meeting may amend the by-laws. We think that the relator had the clearest and most undeniable right to appeal to his fellow-members, either to alter the by-laws or to change the personnel of the board of directors ; that for this purpose he had the right to state any material fact, and to fairly criticise any action of the governing authorities of the club. It may be unfortunate that there should be difference of opinion or disputes in club management, but dissension is a hazard to which all associate action is liable, and clubs no more than other organizations can expect to be exempt from this hazard. Of course the relator had no right to make any misstatement of fact or cast unfounded aspersions on the directors or his fellow-members. The concluding .sentence of his letter to the board of directors would indicate that modesty or diffidence is not his dominant characteristic. Whether his violation of good taste in this respect was serious enough to justify action by the directors it is not material to inquire, as he has not been disciplined for this letter but for the circular to the members. The opposing affidavit states that in fact nine ballots were cast against the candidate instead of two. If the relator knowingly published a false statement on this subject, or even recklessly made one without seeking to ascertain whether it was true or false, such conduct would be a sufficient ground for action by the board of directors. But the notification to appear before the directors seems to indicate, as the relator’s offense, his appeal to his fellow-members and not any false state*194ment or unfair criticism made in that appeal. This, as we have said, could not of itself be an offense. Hence,, if we construe this notice with the strictness applicable to a pleading, we would say the ground for proceeding against the relator was insufficient. But such is not the rule applicable to the case, “ To require technical precision in complaints of this character * * * would greatly embarrass and many times defeat the disciplinary regulations of such associations.” (People ex rel. Johnson v. N. Y. Produce Exchange, 149 N. Y. 401.) However, in the case before us, the lack of precision has embarrassed us, for we are not clear for what offense the relator was disciplined. The relator appeared before the board and seems to have made no complaint that the charge was not definite. Therefore, he cannot now raise that objection. In this case'we think the .proper course is to direct the issue of an alternative writ, on the return to which can be determined what the proceedings against the relator were, what was the charge against him, and what he was tried for.
The order appealed from should be reversed and an alternative writ directed to issue, without costs to either party.
All concurred, except Babtlbtt, J., not voting.
Order reversed, without costs, and an alternative writ of mandamus directed to issue.